                 IN THE UNITED STATES DISTRICT COURT                               r"'
                      FOR THE DISTRICT OF MONTANA
                                   BUTTE DIVISION
                                                                        MAR 1 9 2Q2G
                                                                      Clerk, U.S, Dislrict Couri
                                                                        District Of Montana
                                                                              fefioooula
  UNITED STATES OF AMERICA,
                                                   CR 12-07-BU-DLC
                      Plaintiff,

        vs.                                         ORDER


  JOSEPH FRANKLIN REYNOLDS,

                      Defendant.


      Before the Court is the Government’s Motion for Leave to Present


Testimony via Video Conferencing. (Doc. 103.) The Government moves the

Court for leave to present the testimony of Helena Police Department Corporal

Domingo Zapata and Helena Police Department Officer Monica Kuehn via video

conferencing at the upcoming revocation hearing to prevent the officers from

having to travel jfrom Helena to Missoula during the coronavirus outbreak. (Id. at

1-2.) This motion will be granted.

      IT IS ORDERED that the Government’s motion (Doc. 103)is GRANTED.

      DATED this J_5_ day of March, 2020.




                                              Dana L. Christensen, District Judge
                                              United States District Court

                                        -1-
